Citation Nr: 9912379	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
patellofemoral pain syndrome of the right knee with 
degenerative joint disease.

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for status 
post small tip fractures of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1978 to December 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for patellofemoral pain syndrome of the right knee 
and assigned a non-compensable rating effective from November 
25, 1996.  A notice of disagreement was received in January 
1997.  The statement of the case was sent to the veteran in 
January 1997.  The substantive appeal was received in 
February 1997.  In his substantive appeal, the veteran 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.

In an August 1997 rating decision, entitlement to service 
connection for status post small tip fractures of the left 
ankle was granted and a non-compensable rating effective from 
September 3, 1996 was assigned.  In addition, entitlement to 
an increased rating of 10 percent was granted for the 
veteran's service-connected right knee disability which was 
recharacterized as patellofemoral pain syndrome of the right 
knee with degenerative joint disease.  Further, a 
determination was made that there was clear and unmistakable 
error in the assignment of the effective date of November 25, 
1996 for service connection for the right knee disability.  A 
new effective date of September 3, 1996 was assigned for the 
10 percent rating for the service-connected right knee 
disability.

In September 1997, a notice of disagreement as to the issue 
involving the left ankle was received.  In January 1998, a 
statement of the case as to that issue was sent to the 
veteran.  In February 1998, the veteran's substantive appeal 
was received.  In his substantive appeal, the veteran 
requested that he be afforded a personal hearing before a 
member of the Board at the RO.

In September 1998, the Board remanded this case so that the 
veteran could be afforded a personal hearing before a member 
of the Board; however, the veteran subsequently canceled that 
hearing.  


REMAND

The veteran contends that his service-connected right knee 
and left ankle disabilities have not been properly rated and 
warrant ratings in excess of 10 percent and non-compensable, 
respectively.  The veteran maintains that both of his 
disabilities cause painful motion of the right knee and left 
ankle joints, respectively.

A review of the record shows that the veteran has been 
afforded 2 VA joints examination.  In the first examination, 
conducted in November 1996, only the veteran's right knee was 
examined.  That examination revealed that the veteran was 
able to flex his knee to 130 degrees and extend his knee to 
zero degrees.  There was no evaluation regarding whether or 
not the veteran had lateral instability and/or subluxation of 
the right knee.  X-rays revealed degenerative arthritis and 
suspect intra-arterially body anteriorly.  In the second 
examination, conducted in May 1997, both the right knee and 
the left ankle were examined.  With regard to the right knee, 
the examination revealed that the veteran was able to flex 
his knee to 122 degree and extend to zero degrees.  In 
addition, the examiner indicated that there was no 
mediolateral laxity; however, there was no evaluation 
regarding whether or not the right knee exhibited 
subluxation.  The examiner noted that a magnetic imaging 
resonance test revealed degenerative changes of the medial 
meniscus due to tear; tear of the anterior cruciate ligament; 
and evidence of lateral meniscal tear with effusion and 
degenerative changes.  With regard to the left ankle, 
physical examination revealed that the veteran was able to 
dorsiflex the left ankle to 4 degrees and was able to plantar 
flex the left ankle to 44 degrees.  

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5010 based on the 
veteran's limitation of motion and report of painful motion.  
A July 1, 1997, opinion of the General Counsel (VAOPGCPREC 
23-97) has held that a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4).  Therefore, it is 
necessary for the RO to evaluate the veteran's service- 
connected knee disability in view of the changes introduced 
by the aforementioned General Counsel opinion.  If the 
veteran exhibits recurrent subluxation or lateral instability 
as well as limitation of motion of the right knee, then the 
veteran is entitled to consideration of separate compensable 
ratings under Diagnostic Codes 5003 and 5257.  A review of 
the medical examinations of record does not reflect that an 
examiner has assessed whether or not the veteran has 
subluxation of the right knee.  In considering this matter on 
appeal the Board is required to base its decisions on 
independent medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As such, a medical examiner must 
assess whether or not the veteran's right knee is productive 
of subluxation.

The veteran's left ankle disability is currently rated as 
non-compensable under Diagnostic Code 5271 which evaluates 
the disability based on limitation of motion.  Limited motion 
of the ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Code 5271.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II. 

A review of the medical record shows limitation of motion of 
the left ankle; however, the level of severity has not been 
assessed by a medical examination.

In addition, as noted, the veteran reports painful motion of 
the right knee and left ankle.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The guidance provided by 
the Court in DeLuca must be followed in adjudicating 
increased rating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  As noted, the veteran has been evaluated 
under diagnostic codes predicated on limitation of motion. 

Since the veteran has specifically asserted that he 
experiences painful motion of the right knee and left ankle 
which inhibits motion of these joints, the Board finds that 
he should be afforded a VA orthopedic examination in order 
for a VA examiner to ascertain whether the veteran's service-
connected disabilities result in the following: weakened 
movement, excess fatigability, or incoordination of the right 
knee and/or left ankle attributable solely to their 
respective service-connected disabilities; and, if so, 
whether the weakened movement, excess fatigability, or 
incoordination cause additional range of motion loss.  The 
examiner should also opine as to whether pain significantly 
limits functional ability of the right knee and/or left ankle 
either during flare-ups or when the right knee and/or left 
ankle are used repeatedly.  The examiner should indicate the 
degree of additional range of motion loss due to pain on use 
or during flare-ups.  The VA orthopedic examiner should also 
specifically determine if the veteran has recurrent 
subluxation and/or lateral instability of the right knee.  
The VA orthopedic examiner should also specifically determine 
the level of severity of the veteran's limitation of motion 
of the left ankle.  

Thereafter, the RO should readjudicate the veteran's claims.  
The Board notes that, according to Fenderson v. West, 12 Vet. 
App 119 (1999), at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Therefore, the RO must also consider if additional staged 
ratings are warranted in considering the veteran's claims and 
should provide the basis for the assigned effective dates for 
each disability.  In the event that the RO does not grant a 
total rating effective from the date of service connection, 
the veteran should be issued a supplemental statement of the 
case that contains a summary of the relevant evidence and a 
citation and discussion of the applicable laws and 
regulations.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file and 
associate them with the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected right knee and left ankle 
disabilities.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file should be made available 
to the examiner prior to the examination.  
The RO should provide the examiner with 
the criteria of Diagnostic Code 5257.  
The orthopedic examiner should examine 
the right knee and state the findings in 
relationship to Diagnostic Code 5257 but 
if there is no recurrent subluxation or 
lateral instability the examiner should 
so state.  The examiner should perform 
range of motion testing on the right 
knee. The orthopedic examiner should 
examine the left ankle and state whether 
there is moderate, or marked or no 
limitation of motion of the left ankle.  
The orthopedic examiner should be asked 
to determine whether the right knee and 
left ankle exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee and left ankle are used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.  The RO should readjudicate the 
veteran's claims in light of General 
Counsel Opinion 23-97 (July 1, 1997) 
which provided multiple ratings for knee 
disability based on separate ratings for 
arthritis and subluxation/instability of 
the knee and in light of guidance 
expressed in DeLuca regarding painful 
motion and the guidance provided in 
Fenderson regarding staged ratings.  If 
any action taken as to either issue is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations. He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


